Citation Nr: 1046336	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  04-41 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland


THE ISSUE

Entitlement to service connection for coronary artery disease.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in June 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The Veteran requested a personal hearing before a Veterans Law 
Judge, sitting at the RO.  This hearing was scheduled for 
February 2007.  Due to inclement weather, the hearing was 
cancelled, and rescheduled for December 2007.  On the day of that 
hearing, the Veteran withdrew his hearing request.  Having 
received no further communication from the Veteran regarding a 
hearing, the Board considers his request to remain withdrawn.  
See 38 C.F.R. §§ 20.702(d), (e); 20.704(d), (e) (2010).


FINDINGS OF FACT

1. The Veteran is presumed to have been exposed to herbicides 
coincident with service in the Republic of Vietnam.

2. Coronary artery disease is presumed to be etiologically 
related to the Veteran's in-service herbicide exposure.


CONCLUSION OF LAW

Coronary artery disease is presumed to have been incurred in the 
Veteran's military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision herein to grant service connection for 
coronary artery disease is a full grant of the benefits sought on 
appeal, no further action is required to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)) and the 
implementing regulations as to that claim.  Additionally, the 
Board observes that the grant of the claim renders moot lack of 
compliance, if any exists, with the Board's orders in the 
February 2008 remand.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  

The Veteran has a raised a claim of entitlement to service 
connection for coronary artery disease.  He contends that his 
disability is secondary to his service-connected diabetes 
mellitus.  A recent change in the regulations regarding exposure 
to herbicides, however, allows for the Veteran's claim to be 
granted under another theory of entitlement.  Therefore, the 
Board will not address the question of whether the Veteran's CAD 
is caused or aggravated by his service-connected diabetes 
mellitus. 

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a).  Connecting the disability to service may be 
accomplished through statutory presumption or through affirmative 
evidence that shows inception or aggravation during service, or 
that otherwise indicates a direct relationship between service 
and the current disability.  38 C.F.R. §§ 3.303(a), (d).

The statutory presumptions and VA regulations implementing them 
are intended to allow service connection for certain diseases 
when the evidence might otherwise not indicate service connection 
is warranted.  See 38 C.F.R. § 3.303(d).  Where a veteran served 
for at least 90 days during a period of war or after December 31, 
1946, and manifests certain chronic diseases, including coronary 
artery disease, to a degree of 10 percent within one year from 
the date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In the case of a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the Vietnam 
era, namely from February 28, 1961, to May 7, 1975, VA 
regulations provide that he shall be presumed to have been 
exposed during such service to an herbicide agent, unless there 
is affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii).  The Board notes that the Veteran's DD Form 214 
reflects that he served in the Republic of Vietnam, including an 
indication that his separation was effected in-country.  
Accordingly, the Board finds that the Veteran is presumed to have 
been exposed to herbicides coincident with service in the 
Republic of Vietnam.

The following diseases shall be service connected if the Veteran 
was exposed to an herbicide agent during active service, even 
though there is no record of such disease during service, and 
provided further that the requirements of 38 C.F.R. § 3.307(d) 
are satisfied: chloracne or other acneform disease consistent 
with chloracne, type II diabetes mellitus, Hodgkin's disease, 
ischemic heart disease (including, but not limited to, acute, 
subacute, and old myocardial infarction; atherosclerotic 
cardiovascular disease including coronary artery disease 
(including coronary spasm) and coronary bypass surgery; and 
stable, unstable and Prinzmetal's angina, All chronic B-cell 
leukemias (including, but not limited to, hairy-cell leukemia and 
chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's 
lymphoma, Parkinson's disease, cute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, certain 
respiratory cancers, and soft tissue sarcoma.  38 C.F.R. § 
3.309(e) (revised 75 Fed. Reg. 53202-53216, August 31, 2010).  
For purposes of this section, the term ischemic heart disease 
does not include hypertension or peripheral manifestations of 
arteriosclerosis such as peripheral vascular disease or stroke, 
or any other condition that does not qualify within the generally 
accepted medical definition of ischemic heart disease.  Id.  VA's 
Secretary has determined that a presumption of service connection 
based on exposure to herbicides used in the Republic of Vietnam 
during the Vietnam era is not warranted for any condition for 
which the Secretary has not specifically determined a presumption 
of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 
20, 2003).

In Combee v. Brown, the United States Court of Appeals for the 
Federal Circuit held that when a veteran is found not to be 
entitled to a regulatory presumption of service connection for a 
given disability, the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  34 F.3d 1039, 1043-1044 (Fed. Cir.1994).  Direct 
service connection may be granted for disease or disability 
diagnosed in service; or, if diagnosed after service, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  Id.

A finding of direct service connection requires medical evidence 
of a current disability; medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 
38 C.F.R. § 3.303.  Under section 3.303(b), an alternative method 
of establishing the second and/or third Caluza element is through 
a demonstration of continuity of symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. 
App. 296, 302 (1999).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a condition 
was "noted" during service; (2) evidence of post-service 
continuity of the same symptomatology; and (3) medical or, in 
certain circumstances lay evidence of a nexus between the present 
disability and the post-service symptomatology.  See Savage, 10 
Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (lay evidence 
of in-service incurrence sufficient in some circumstances for 
purposes of establishing service connection).

The Veteran is currently diagnosed with coronary artery disease.  
The diagnosis is supported by VA and private treatment records, 
as well as the April 2004 VA examination report.  As indicated, 
coronary artery disease is now a disability presumed to be 
related to herbicide exposure, and the Veteran's service 
personnel records establish that he is presumed to have been 
exposed to herbicides.  Clear and unmistakable evidence is 
necessary to rebut these presumptions, and a review of the record 
reveals no such evidence.  Accordingly, the Veteran's coronary 
artery disease is presumed to be etiologically due to his 
exposure to herbicides coincident with service in the Republic of 
Vietnam, and the claim is granted.

ORDER

Service connection for coronary artery disease is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


